Kaur v Gokfeld (2017 NY Slip Op 02609)





Kaur v Gokfeld


2017 NY Slip Op 02609


Decided on April 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2017

Friedman, J.P., Sweeny, Moskowitz, Gische, Kapnick, JJ.


3635 652288/10

[*1]Simranjit Kaur, Plaintiff-Appellant-Respondent,
vVeniamin Gokfeld, Defendant-Respondent-Appellant, Daniella Hacking Corp., Defendant.


Kent, Beatty & Gordon, LLP, New York (Joshua B. Katz of counsel), for appellant-respondent.
Piken & Piken, New York (Robert W. Piken of counsel), for respondent-appellant.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered July 10, 2014, which denied defendant Veniamin Gokfeld's motion to dismiss the complaint as against him, and denied plaintiff's cross motion for summary judgment dismissing Gokfeld's agency defense, unanimously affirmed, without costs.
Plaintiff and defendant Gokfeld signed a three-year lease agreement for two New York City taxi medallions owned by defendant Daniella Hacking Corp., with an option for plaintiff to purchase the medallions during the lease period. Plaintiff alleges that she timely sought to exercise her option to purchase the medallions and that defendants refused to sell them to her.
Resorting to the contract language alone, plaintiff failed to establish prima facie that Gokfeld's agency defense should be dismissed as a matter of law and Gokfeld held personally liable under the agreement. His signature indicates that Gokfeld signed the lease agreement in his personal capacity. However, the agreement also contains a recitation indicating that Gokfeld held a second loan on the medallions, which is inconsistent with personal ownership of the medallions and therefore raises an ambiguity as to whether Gokfeld intended to be personally bound by the agreement.
Gokfeld failed to demonstrate his entitlement to summary dismissal of the complaint as against him personally. The extrinsic evidence he submitted to resolve the ambiguity in the agreement (see Sound Distrib. Corp. v Richmond , 213 AD2d 178 [1st Dept 1995], lv denied  86 NY2d 702 [1995]) does not support his claim that he was merely acting as an agent for Daniella Hacking and its true owner, Frida Bolucher, and had no control over the corporation. Rather, as [*2]the motion court concluded, at this juncture, with discovery and depositions yet to be completed, numerous issues of fact remain unresolved, including Gokfeld's relationship to Daniella Hacking.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 4, 2017
CLERK